Exhibit 10.1



Twelfth Amendment to Credit and Security Agreement


This Twelfth Amendment to Credit and Security Agreement (herein, the
“Amendment”) is entered into as of September 23, 2020 (the “Effective Date”),
among Martin Marietta Funding LLC, a Delaware limited liability company
(“Borrower”), Martin Marietta Materials, Inc., a North Carolina corporation, as
initial Servicer (the “Servicer”), each commercial paper conduit and financial
institution from time to time a party to the Credit and Security Agreement (as
defined below) as lenders (the “Lenders”), and Truist Bank, successor by merger
to SunTrust Bank (“Truist”), a North Carolina banking corporation, in its
capacity as administrative agent for the Lenders (in such capacity, together
with its successors and assigns, the “Administrative Agent”).


Preliminary Statements


Whereas, the Borrower, the Servicer, the Lenders and the Administrative Agent
entered into a certain Credit and Security Agreement, dated as of April 19, 2013
(the Credit and Security Agreement, as the same has been amended prior to the
date hereof, being referred to herein as the “Credit and Security Agreement”). 
All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit and Security Agreement;


Whereas, the Borrower and the Servicer have requested that the Administrative
Agent and the Lenders agree to amend the Credit and Security Agreement and the
Administrative Agent and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment;


Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:



Section 1.
Amendment.



Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit and Security Agreement shall be amended as follows:


1.1.         Section 1.7 of the Credit and Security Agreement is hereby amended
and restated in its entirety and as so amended and restated shall read as
follows:


Section 1.7.          Suspension of the Eurodollar Rate.  (a) If any Lender
hereunder determines that (i) funding any of its Loans at the Eurodollar Rate
would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law,
(ii) deposits of a type and maturity appropriate to match fund its Loan at such
Eurodollar Rate are not available or (iii) such Eurodollar Rate does not
accurately reflect the cost of acquiring or maintaining such Loan, then, with
prior written notice to the Administrative Agent and the Borrower, such Lender
may suspend the availability of the Eurodollar Rate, and such Lender’s Principal
shall thereafter accrue Interest at the rate that is one‑half of one percent
(0.50%) above the Federal Funds Rate.  Any conversion of any outstanding Loan
bearing interest at the Eurodollar Rate which is required under this Section
1.7(a) shall be effected immediately.



--------------------------------------------------------------------------------



(b)          Notwithstanding anything to the contrary herein or in any other
Transaction Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace the Eurodollar Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of the Eurodollar Rate
with a Benchmark Replacement pursuant to these provisions will occur prior to
the applicable Benchmark Transition Start Date.


(c)          In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Transaction Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.


(d)          The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 1.7(b)-(e), including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 1.7(b)-(e).


2

--------------------------------------------------------------------------------



(e)          Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a Loan
that bears interest at a rate determined by reference to the Eurodollar Rate,
conversion to or continuation of Loans bearing interest at a rate determined by
reference to the Eurodollar Rate to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Loan of, or conversion
to a Loan, that accrues Interest at the rate that is one‑half of one percent
(0.50%) above the Federal Funds Rate. During any Benchmark Unavailability
Period, the component of Alternate Base Rate based upon the Eurodollar Rate will
not be used in any determination of Alternate Base Rate.


(f)           As used in this Section:


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 0.0%, the Benchmark Replacement will be deemed
to be 0.0% for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.


3

--------------------------------------------------------------------------------



“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent
reasonably determines, in consultation with the Borrower, may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:


(a)         in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (x) the date of the public statement or
publication of information referenced therein and (y) the date on which the
administrator of the Eurodollar Rate permanently or indefinitely ceases to
provide the Eurodollar Rate; or


(b)          in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:


(a)        a public statement or publication of information by or on behalf of
the administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;


4

--------------------------------------------------------------------------------



(b)           a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate, or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate; or


(c)          a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate announcing that the
Eurodollar Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 1.7(b)-(e) and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 1.7(b)-(e).


“Early Opt-in Election” means the occurrence of:


(a)          (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 1.7(b)-(e) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Eurodollar Rate, and


5

--------------------------------------------------------------------------------



(b)          (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders to declare that an Early Opt-in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


1.2.          The following defined terms appearing in Exhibit I to the Credit
and Security Agreement are hereby amended and restated in their entirety and as
so amended and restated shall read as follows:


“Conduit Agent” means, with respect to any Conduit Lender or Liquidity Provider,
the entity acting as Conduit Agent for such Conduit Lender or Liquidity Provider
identified as such on Schedule C, which executes or joins as a party this
Agreement, and any successor thereto or assignee thereof.


“Facility Termination Date” means the earlier of (i) September 22, 2021, and
(ii) the Amortization Date.


6

--------------------------------------------------------------------------------



1.3.          Schedule A to the Credit and Security Agreement is hereby amended
and restated in its entirety and as so amended and restated shall read as set
forth on Schedule A attached hereto.


1.4.          A Schedule C is hereby added to the Credit and Security Agreement
and shall read as set forth on Schedule C attached hereto.



Section 2.
Conditions Precedent.



The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:


               2.1.        The Borrower, the Servicer, the Lenders and the
Administrative Agent shall have executed and delivered this Amendment.


               2.2.        The Administrative Agent shall have received a fully
executed copy of that certain Fifth Amended and Restated Fee Letter, dated as of
the date hereof, by and among the Borrower, the Administrative Agent, and the
Lenders (the “Fee Letter”).


               2.3.        The Lenders shall have received all fees due and
payable under the Fee Letter.


               2.4.        Such other documents and instruments incident to the
execution and delivery of this Amendment, in a form reasonably satisfactory to
the Administrative Agent and its counsel, as may be reasonably requested by the
Administrative Agent.



Section 3.
Representations and Warranties.



In order to induce the Lenders to execute and deliver this Amendment, each of
the Borrower and the Servicer hereby represent to the Lenders that as of the
date hereof (a) the representations and warranties set forth in Article III of
the Credit and Security Agreement are and shall be and remain true and correct
in all material respects (except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall remain true and correct in all material
respects as of such earlier date) and (b) each of the Borrower and the Servicer
is in material compliance with the terms and conditions of the Credit and
Security Agreement and no event has occurred and is continuing that would
constitute an Amortization Event or a Potential Amortization Event under the
Credit and Security Agreement or shall result after giving effect to this
Amendment.



Section 4.
Miscellaneous.



              4.1.         The Borrower hereby acknowledges and agrees that the
Liens created and provided for by the Transaction Documents continue to secure,
among other things, the Aggregate Unpaids and the performance of all of the
Borrower’s obligations under the Transaction Documents and the Credit and
Security Agreement as amended hereby; and the Transaction Documents and the
rights and remedies of the Lenders thereunder, the obligations of each of the
Borrower and Servicer thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Transaction Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.


7

--------------------------------------------------------------------------------



              4 .2.       Except as specifically amended herein, the Credit and
Security Agreement shall continue in full force and effect in accordance with
its original terms.  Reference to this specific Amendment need not be made in
the Credit and Security Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit and
Security Agreement, any reference in any of such items to the Credit and
Security Agreement being sufficient to refer to the Credit and Security
Agreement as amended hereby.


            4.3.     The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of or incurred by the Administrative Agent in
connection with the negotiation, preparation, execution and delivery of this
Amendment, including the reasonable fees and expenses of counsel for the
Administrative Agent.


             4.4.     This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement. 
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original.  Delivery of a counterpart hereof by facsimile transmission or by
e‑mail transmission of an Adobe portable document format file (also known as a
“PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.  This Amendment shall be governed by, and construed in accordance with,
the internal laws of the State of New York.


[Signature Page to Follow]


8

--------------------------------------------------------------------------------



This Twelfth Amendment to Credit and Security Agreement is entered into as of
the date and year first above written.



  Martin Marietta Funding LLC, as Borrower          

By:
/s/ Roselyn Bar
      Name: Roselyn Bar
      Title: Vice President and Secretary
         




  Martin Marietta Materials, Inc., as the Servicer          

By:
/s/ James A. J. Nickolas
      Name: James A. J. Nickolas
      Title: Senior Vice President and Chief Financial Officer
         



               Accepted and agreed to:

 

 
Truist Bank, as successor by merger to SunTrust Bank,
    individually as a Lender and as Administrative Agent
         

By:
/s/ Jason Meyer
      Name: Jason Myer
      Title: Managing Director
         











Signature Pages to Twelfth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------




  PNC Bank, National Association, as a Lender          

By:
/s/ Christopher Blaney
      Name: Christopher Blaney
      Title: Senior Vice President
         











Signature Pages to Twelfth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------




 
Regions Bank, as a Lender
         

By:
/s/ Mark A. Kassis
      Name: Mark A. Kassis
      Title: Managing Director
         











Signature Pages to Twelfth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------




 
MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, LTD., New York Branch,
as Conduit Agent for Gotham Funding Corporation
         

By:
/s/ Eric Williams
      Name: Eric Williams
      Title: Managing Director
         




 
Gotham Funding Corporation, as a Conduit Lender
         

By:
/s/ Kevin J. Corrigan
      Name: Kevin J. Corrigan
      Title: Vice President
         











Signature Pages to Twelfth Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------

Schedule A

Commitments


 Lender
Commitment
   
Truist Bank, as successor by merger to SunTrust Bank
 $130,000,000.00
   
PNC Bank, National Association
 $90,000,000.00
   
Regions Bank
 $90,000,000.00
   
Gotham Funding Corporation
 $90,000,000.00
   
Aggregate Commitment
$400,000,000.00




--------------------------------------------------------------------------------



Schedule C

Conduit Agent


 Conduit Agent
 Conduit Lender
    MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, LTD., New York
Branch Gotham Funding Corporation


